ALARID, Judge (Specially Concurring). I concur with the result reached by the court, but write separately to expand on the court’s comments on the requirements for conviction under subsection D. Finding, as we have, that the jury instructions sufficiently conveyed the requirement that there had to be an underlying illegal alteration of the plate, conviction under subsection D would have to result from defendant’s knowledge and use of a fraudulently altered plate. It matters not to defendant who altered the plate, since he was not charged under subsections A, B or C. Rather, his conviction resulted from his use of a license plate when circumstances allowed the jury to reasonably infer from the evidence that defendant knew the plate was deceitfully altered. State v. Brown.